Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2-6 and 8-21 are pending in the instant application. 

Claim Rejections - pre-AIA  35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-6, 8-11 and 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2014/0176608 A1 to Boysen et al. (hereinafter, Boysen) in view of U.S. Patent No. 10,231,477 B1 to Salvatori et al. (hereinafter, Salvatori), and further in view of U.S. Patent Application Publication No. 2017/0265492 A1 to Cohen.

In regard to claims 2 and 14, Boysen discloses a system (Boysen, Fig. 1) for printing three-dimensional edible decorations (Boysen, [0024], printing the images on an edible medium), the system comprising:
a graphical user interface (Boysen, Fig. 1, item 127) configured for presentation to a user (Boysen, [0024]), the graphical user interface comprising 
at least one image of a plurality of images for printing a three-dimensional edible decoration (Boysen, [0035], GUI is operable to cause to be printed at least one licensed digital image onto an edible medium), and 
Boysen, [0059] and [0062], the line above [0059] says Example User Interface Functionality, [0062] states users can additionally edit a particular edible media (e.g., topping) before printing the frame and/or artwork on the edible media),
 wherein the graphical user interface (Boysen, [0114], the same GUI 127 as disclosed above) is configured to receive a plurality of decorating selections submitted by the user (Boysen, [0114], text can be arced for a round design or angled for special effects; text can be entered by a user or selected from a list of standard common phrases such as Happy Birthday, Congratulations, or Happy Anniversary, to name few examples; in some embodiments, watermarks can be added graphically and printed onto the edible media); 
a printer (Boysen, Fig. 1, item 134) comprising 
at least one printhead (Boysen, [0048], one or more printheads) configured to deposit edible material (Boysen, [0048], printing device is operable to receive and print images upon edible media using edible inks), and 
a processor (Boysen, Fig. 1, CPU/processor of item 134); and 
a plurality of instructions (Boysen, Fig. 1, item 134 would need instructions to operate, and would also need print instructions from item 128 in Fig. 1 to print an image), 
wherein the processor of the printer is configured to receive at least a portion of the instructions as a plurality of print instructions generated for use by the printer (Boysen, [0024], image is then downloaded by or pushed to the local control device 128 for printing via printer 134; print instructions would obviously need to be included) to customize the three-dimensional edible decoration according to the plurality of decorating selections submitted by the user (Boysen, [0114], text can be arced for a round design or angled for special effects; text can be entered by a user or selected from a list of standard common phrases such as Happy Birthday, Congratulations, or Happy Anniversary, to name few examples; in some embodiments, watermarks can be added graphically and printed onto the edible media) via the graphical user interface (Boysen, [0114], the same GUI 127 as disclosed above), 
 (Boysen, [0048], printing device is operable to receive and print images upon edible media using edible inks). 
Boysen does not specifically disclose a platform configured to rotate while the at least one printhead deposits the edible material, the processor is configured to execute the print instructions to deposit the edible material on a base disposed on a platform of the printer to prepare the three-dimensional edible decoration, the print instructions, when executed by the processor, cause the processor to coordinate rotation of the platform with deposition of the edible material by the at least one printhead to print at least a portion of the three-dimensional edible decoration.
Salvatori, however, discloses a platform (Salvatori, col. 14, line 61, printing platform 108) configured to rotate (Salvatori, col. 14, line 61, rotation) while the at least one printhead deposits the edible material (Salvatori, col. 14, line 64, extrude edible printing material),
the processor is configured to execute the print instructions to deposit the edible material on a base disposed on the platform of the printer to prepare the three-dimensional edible decoration (Salvatori, col. 14, lines 51-58, user input converted to printer instructions for printing output design, which is edible printing material (see col. 14, line 64));
the print instructions, when executed by the processor, cause the processor to coordinate rotation of the platform with deposition of the edible material by the at least one printhead to print at least a portion of the three-dimensional edible decoration (Salvatori, col. 14, lines 51-58, user input converted to printer instructions for printing output design, which is edible printing material (see col. 14, line 64), the instruction coordinate the rotation of the platform (see col. 14, lines 60-62)).

Neither Boysen nor Salvatori specifically disclose at least one reductive modeling tool configured to cut, carve, and/or remove edible material; and cutting, carving, and/or removing edible material from the three-dimensional edible decoration and/or base. 
Cohen, however, discloses at least one reductive modeling tool configured to cut, carve, and/or remove edible material; and cutting, carving, and/or removing edible material from the three-dimensional edible decoration and/or base (Cohen, [0035], cutting tool can be used to create three-dimensional shapes (e.g., pistils)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Cohen with the teachings of Salvatori and Boysen because the tools in Cohen are surprisingly useful for creating a wide variety of three-dimensional edible art (Cohen, [0035]).  

In further regard to claim 14, claim 14 has the further limitation of that the plurality of interactive controls allows for the selection of at least one of a color or size corresponding to the selected image, which is disclosed in in [0114] of Boysen (Boysen, [0114], functions for modifying and editing images include, but are not limited to color skewing, cropping, zooming, rotating, conversion to black/white or grayscale, and filtering; images can be previewed, stretched, scaled, skewed, or otherwise manipulated in a graphical user interface to obtain a desired result for the user).

In regard to claims 3 and 21, which depend from claims 2 and 14, respectively, the combination of Boysen and Salvatori discloses/makes obvious wherein: the platform comprises a gimbal platen Salvatori, col. 6, lines 5-6 and 18-21, the printing platform 108 can also be configured to rotate about an axis; the rotation of the printing platform 108 enables the 3D printer to apply the edible printing material 204 to the entire printing platform 108, in curved, arced, or conic-cross-sectioned lines; this description makes obvious the platform comprises a gimbal since this description in Salvatori is what a gimbal does, refer to the 112 rejection above regarding the term platen); and the instructions, when executed by the processor, cause the processor to tilt the platform at an angle relative to an active printhead of the at least one printhead, wherein the active printhead is depositing the edible material (Salvatori, col. 6, lines 5-6 and 18-21 for the tilt/angle, col. 14, lines 51-58 for the instructions to cause this, and Boysen, [0048], for the printhead).

In regard to claim 4, which depends from claim 3, Salvatori discloses/makes obvious wherein the platform further comprises a plurality of securing mechanisms configured to maintain position of the base during tilting of the platform (Salvatori, col. 9, lines 44-45 and 48-49, to enable the vertical adjustment of the printing platform, a rack and pinion system can be used; the rack and pinion could obviously be used during the curved, arced, or conic-cross-sectioned lines movement of the platform (Salvatori, col. 6, lines 5-6 and 18-21) since Salvatori discloses the system has the rack and pinion to control movement; a rack and pinion system would have a plurality of securing mechanisms configured to maintain position of the base during tilting of the platform).

In regard to claim 5, which depends from claim 3, Salvatori discloses/makes obvious wherein the instructions, when executed, cause the processor to track a set of deposition coordinates while maneuvering the gimbal (Salvatori, col. 14, lines 51-58, user input converted to printer instructions for printing output design, which is edible printing material (see col. 14, line 64), the instruction coordinate the rotation of the platform (see col. 14, lines 60-62); deposition coordinates would have to be used since the printer would have to know where to deposit the edible material on the surface as the platform rotates).

In regard to claim 6, which depends from claim 2, Boysen discloses/makes obvious wherein the base is an edible media base (Boysen, [0006], decorating edible media and printing licensed digital images upon an edible medium).

In regard to claim 8, which depends from claim 2, the combination of Boysen and Cohen discloses/makes obvious wherein the print instructions, when executed by the processor, cause the processor to identify, in the instructions, a decoration for applying to the base after printing; and cutting, carving, and/or removing the edible material comprises developing on the base, at least a portion of a three-dimensional background coordinated with the decoration selected by the user (Boysen, [0114], manipulating image, and then choosing text to go on top of the image (e.g., Happy Birthday); in one example, the image is the printing and the added text is the decoration for applying to the edible base after printing; Cohen, [0035], cutting tool can be used to create three-dimensional shapes (e.g., pistils)).

In regard to claims 9 and 15, which depend from claims 2 and 14, respectively, Salvatori and Boysen disclose/makes obvious wherein the instructions, when executed by the processor, cause the processor to: identify an off-the-shelf three-dimensional decoration disposed on the platform; and deposit, with one or more printheads of the at least one printhead, customized features on the off-the-shelf three-dimensional decoration (Salvatori, col. 3, lines 15-17, the cookie being the off-the-shelf three-dimensional decoration disposed on the platform and the decorating being the customized features; the cookie would have to be identified in order to decorate it; Boysen, [0030], decorating cake; the cake being the off-the-shelf three-dimensional decoration disposed on the platform and the decorating being the customized features; the cookie/cake would have to be identified in order to decorate it).

In regard to claim 10, which depends from claim 9, Salvatori discloses/makes obvious wherein: identifying the off-the-shelf three-dimensional decoration comprises identifying a position of the off-the-shelf three-dimensional decoration; and depositing the customized features comprises customizing the off-the-shelf three-dimensional decoration according to image data supplied by the user (Salvatori, col. 12, lines 55-59 and col. 14, lines 51-58, user can select image to be printed on base (col. 12, lines 55-59); user input converted to printer instructions for printing output design (col. 12, lines 55-59)).

In regard to claims 11, which depends from claim 10, Boysen discloses/makes obvious wherein: the image data comprises an image of a person (Boysen, [0167], image of the user from the camera); and customizing the off-the-shelf three-dimensional decoration comprises adding facial features and hair to the off-the-shelf three-dimensional decoration (Boysen, [0114], users can modify image media to obtain a desired result for the user, which obviously can include adding facial features and hair).

In regard to claims 16, which depends from claim 15, Boysen discloses/makes obvious further comprising receiving, by the processing circuitry from the user, image data (Boysen, [0167], image of the user from the camera), wherein the print instructions, when executed by the processor, cause the processor to deposit the customized features according to the image data (Boysen, [0114], users can modify image media to obtain a desired result for the user).

In regard to claims 17, which depends from claim 15, Boysen and Salvatori disclose/makes obvious wherein the base is the off-the-shelf three-dimensional decoration (Salvatori, col. 3, lines 15-17, the cookie being the off-the-shelf three-dimensional decoration base; Boysen, [0030], the cake being the off-the-shelf three-dimensional decoration base).

In regard to claims 18, which depends from claim 14, Boysen discloses/makes obvious wherein: the base is an edible media base; and the plurality of decorating selections comprises a selected edible media base of a plurality of edible media bases (Boysen, [0030], cake or cupcakes).

In regard to claim 19, which depends from claim 14, Boysen discloses/makes obvious wherein: the plurality of decorating selections comprises a selected frosting sheet design configured for use as a background for a set of off-the-shelf decorations; the base is one of a frosting sheet or a frosted cake; and the print instructions, when executed by the processor, cause the processor to deposit three- dimensional features on the base (Boysen, [0023] and [0114], user can print a licensed image without customizing it [0023], and then add text to the image, e.g., Happy Birthday; the licensed image without customizing it is the claimed selected frosting sheet design configured for use as a background for a set of off-the-shelf decorations; the cake is disclosed in [0030] and the frosting layers is disclosed in [0055]). 

In regard to claim 20, which depends from claim 19, the combination of Salvatori and Cohen discloses/makes obvious wherein the print instructions, when executed by the processor, cause the processor to develop at least a portion of the selected frosting sheet design using the at least one reductive modeling tool (Salvatori, col. 13, lines 62-67, user can select desired shape for the edible item, which means there would have to be some type of reductive modeling tool configured to shape the edible item in accordance with the user selection; Cohen, [0035], cutting tool can be used to create three-dimensional shapes (e.g., pistils)).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boysen, Salvatori and Cohen in view of U.S. Patent Application Publication No. 2006/0015012 A1 to Sato.

In regard to claims 13, which depends from claim 2, neither Boysen, Salvatori, nor Cohen specifically disclose wherein the graphical user interface comprises a rotating presentation of at least a selected image of the plurality of images.
Sato, however, discloses/makes obvious wherein the graphical user interface comprises a rotating presentation of at least a selected image of the plurality of images (Sato, [0078], continuously rotating the display image counterclockwise/clockwise in every predetermined small angle).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sato with the teachings of Cohen, Salvatori and Boysen so that a user can see all angles of the expected final product without having to bend their head or walk around the computer screen, which would increase user satisfaction.  
 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

In regard to claim 12, prior art of record fails to teach or render obvious, wherein identifying the off-the-shelf three-dimensional decoration comprises recognizing, by the printer, the off-the-shelf three-dimensional decoration based at least in part on a three-dimensional shape of the off-the-shelf three-dimensional decoration.

Response to Arguments
10.	Applicant’s arguments with respect to the rejection of claims 2-6 and 8-21 have been carefully considered but are moot in view of the new ground(s) of rejection presented above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/16/2021